DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-4 and 6-19 (20 and 21 are withdrawn) are pending and presented for examination. Claims 1-4, 7, 12, 14, 15, 17, 20 and 21 were amended and claim 5 cancelled via the instant amendment dated 22 December 2020 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 22 December 2020 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to claims 5 and 17 is WITHDRAWN as the claims were amended to remove the parenthesis.

The rejection of claims 1, 3, 4, 6-9, 16 and 18 under 35 U.S.C. 102(a)(1) over Pu is WITHDRAWN over the instant amendment requiring previously pending claim 5 which Pu was not rejected over. Claim 5 has been incorporated into claim 1. As is the dependent rejection of claims 2, 10 and 12-15 under 35 U.S.C> 103 over Pu in view of Bielawski as the bas rejection was withdrawn.

The rejection of claims 1 and 7-9 under 35 U.S.C. 102(a)(1) over Zhamu is WITHDRAWN over the instant amendment requiring the subject matter of previously pending claim 5 as Zhamu was not 

The rejection of claims 1, 5 and 7 under 35 U.S.C. 103 over Li is MAINTAINED and updated below to reflect the instant amendments.
The traversal is that “The solution of Example 1 includes 1 g of graphite, 0.5 g of sodium nitrate, 5 mL of concentrated sulfuric acid, and 1.5 g of potassium permanganate . . . the weight percentage of manganese in this solutions about 4.3% with a reaction time of 5 days after the potassium is added into the reaction.” (Remarks at 7). However, Li is more broadly cited and discloses broader ranges not just that specifically taught in Li’s Example 1.
The traversal continues in that “Li teaches a manganese concentration of o 4.3% with a reaction time of 5 days. Thus, to reduce the concentration of the reagent manganese more than fourfold as suggested in the rejection would have extended the reaction time far beyond the 5-day upper limit taught by Li.” (Remarks at 7). However Li sets forth no “upper limit” per se, and even if it did, there is no suggestion in Li that Embodiment 1 teaches a requirement for a reaction at 5 days, that is merely the time period they chose and as such Li does not teach that 4.3% Mn7+ concentration in Embodiment 1 necessitates 5 days being used or even anything more than one day being used absent evidence to the contrary, as such a fourfold decrease in Mn7+ concentration is not outside of practical guidance or reasonable modification to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claims 1, 6, 7 and 9, Li discloses a method for producing graphite oxide by oxidizing graphite, the method comprising the step of oxidizing graphite (which inherently has a d-spacing of 0.3359 nm) by adding potassium permanganate (Li at 6) to a liquid mixture containing graphite and sulfuric acid (Id.) while maintaining the concentration of heptavalent manganese at 1% by mass or less in 100% by mass of the liquid mixture as Li discloses 0.1-5 g of graphite, 3-100 mL (5.49-183 g) of sulfuric acid and 0.5-20 g of KMnO4 which causes an overlap in the heptavalent manganese concentration such that a prima facie case of obviousness exists (See MPEP 2144.05) as 100%*0.3481*0.5/5.59 = 3.11% to 100*0.3481*(0.5/189)=0.092% at its broadest. This also overlaps the newly added limitation for claim 1 as 183/5=36.6 and for claim 6 as 2.5/5=50% for instance.

Allowable Subject Matter
Claims 2-4, 8 and 10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2 and 12-15, while Li discloses addition of hydrogen peroxide, it is done at a mass much smaller than that claimed and there is no suggestion in Bielawski to add so much hydrogen peroxide as quenching already occurs with the smaller amount of Li (as the amount of sulfuric acid that must be added to meet the requirements of instant claim 1 is much higher than the 20 mL Li utilizes).
Regarding claims 3 and 15-17, as Li is the closest piece of prior art, it discloses ambient temperature which is outside of 30-90 C and there is no rationale to modify Li to cover such a temperature range.
Regarding claims 4, 18 and 19, Li does not expressly state recovering and recycling of the sulfuric acid for further oxidation.

Regarding claims 10 and 11, Li is the closest piece of prior art and it is silent as to the particle size nor surface area of the graphite and there is no teaching or suggested motivation in the other prior art to utilize such in Li.

Conclusion
Claims 1, 6, 7 and 9 are finally rejected. Claims 2-4, 8 and 10-19 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796